Chapman, J.
All the rulings in this case were clearly right. When one partner retires from a firm, taking a certain sum of money, in consideration of which he sells out to the others his interest in the assets, he is no longer a member of the firm, and no accounting or adjustment of their affairs is necessary. If the other members agree to pay the joint debts, and indemnify him against them, but omit to pay them as they become due, he may pay them upon request or voluntarily, and recover the amount so paid of the other partners. Such an agreement is not, within the statute of frauds, a collateral agreement to pay the debt of another. Exceptions overruled.